                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

RACHEL PINKSTON,

     Plaintiff,

v.                               Case No. 8:18-cv-2651-T-33SPF

UNIVERSITY OF SOUTH FLORIDA
BOARD OF TRUSTEES, RANDY
LARSEN, DAVID MERKLER and
MATTHEW BATTISTINI,

     Defendants.
______________________________/
                              ORDER
     This matter comes before the Court upon consideration of

Defendant Matthew Battistini’s Motion to Quash Service of

Process and Dismiss Plaintiff’s Amended Verified Complaint

(Doc. # 12), filed on December 17, 2018. Pro se Plaintiff

Rachel Pinkston responded on December 31, 2018. (Doc. # 15).

For the reasons that follow, the Motion is granted.

I.   Background

     Pinkston, a former student at the University of South

Florida (“USF”), initiated this breach of contract and Title

IX action against Defendants USF Board of Trustees, Chemistry

Department Chair Randy Larsen, Professor David Merkler, and

Teaching   Assistant   Matthew   Battistini.   (Doc.   #   1).   On

November 8, 2018, Pinkston’s motion for leave to proceed in



                                 1
forma pauperis was granted. (Doc. # 5). Thereafter, Pinkston

provided summonses and copies of the Complaint to the United

States Marshals for service. The summonses listed the same

address for each Defendant: “University of South Florida

Board of Trustees, 4202 E. Fowler Avenue, Tampa, FL 33620.”

(Doc. ## 8, 9). The return of service documents indicate that

process for each Defendant was served on USF’s Office of

General Counsel — located at 4202 E. Fowler Avenue, Tampa, FL

33620 — on December 13, 2018. (Doc. # 13).

      On December 17, 2018, Battistini appeared in order to

file the instant Motion to Quash. Battistini contends that

service on USF’s Office of General Counsel was insufficient

because he is no longer employed by USF and he did not

authorize USF to accept service on his behalf. (Doc. # 12 at

2-3). Pinkston filed a response in opposition on December 31,

2018. (Doc. # 15). The Motion is ripe for review.

II.   Analysis

      Federal Rule of Civil Procedure 4(c) prescribes that the

plaintiff bears the responsibility for effecting service.

“Service of process is a jurisdictional requirement: a court

lacks jurisdiction over the person of a defendant when that

defendant has not been served.” Pardazi v. Cullman Med. Ctr.,

896 F.2d 1313, 1317 (11th Cir. 1990). A defendant may assert


                              2
the defense of insufficient service of process by way of a

pre-answer motion. Fed. R. Civ. P. 12(b)(5). And “[w]hen

service of process is challenged, the party on whose behalf

service is made has the burden of establishing its validity.”

Andujar v. All Coast Transporters, Inc., No. 12-62091-CIV,

2013 WL 2404059, at *2 (S.D. Fla. May 31, 2013) (quoting

Familia de Boom v. Arose Mercantil, S.A., 629 F. 2d 1134,

1139 (5th Cir. 1980)).

     Federal Rule of Civil Procedure 4(e) states:

     Unless   federal   law   provides   otherwise,   an
     individual . . . may be served in a judicial
     district of the United States by:
     (1) following state law for serving a summons in an
     action brought in courts of general jurisdiction in
     the state where the district court is located or
     where service is made; or
     (2) doing any of the following:
          (A) delivering a copy of the summons and of
          the complaint to the individual personally;
          (B) leaving a copy of each at the individual’s
          dwelling or usual place of abode with someone
          of suitable age and discretion who resides
          there; or
          (C) delivering a copy of each to an agent
          authorized by appointment or by law to receive
          service of process.

Fed. R. Civ. P. 4(e). Additionally, Florida law provides that

service may be made by personally serving the defendant or by

leaving process at the defendant’s “usual place of abode with

any person residing therein who is 15 years of age or older




                             3
and informing the person of their contents.” Fla. Stat. §

48.031(1)(a).

       Here, because Battistini claims that service of process

was invalid, Pinkston must show that she effected proper

service    on   Battistini.     Pinkston      begins   by   arguing     that

service was proper because the United States Marshals Service

served USF’s Office of General Counsel, which signed and

accepted service on Battistini’s behalf. (Doc. # 15 at 1-2).

However, as the party with the burden to establish service

was properly effected, Pinkston offers no support to show

that USF was authorized by agreement or law to receive service

on    Battistini’s    behalf.   And     service   upon      an   individual

through a nonauthorized agent for service of process at the

individual’s former employer is insufficient under Rule 4.

See Melton v. Wiley, 262 F. App’x 921, 923 (11th Cir. 2008)

(“No provision [of Rule 4] is made for leaving [process] at

the    individual’s    usual    place    of    business     or   with     the

individual’s     employer.”).    The    fact    that   USF’s     Office    of

General Counsel accepted the process on Battistini’s behalf

does not bind Battistini to the Court’s jurisdiction.

       “[I]n forma pauperis litigants should be entitled to

rely on the . . . United States Marshals to effect proper

service, and should not be penalized for failure to effect


                                   4
service   where    such   failure   is   not    due   to   fault    on   the

litigant’s part.” Fowler v. Jones, 899 F.2d 1088, 1095 (11th

Cir. 1990). Nonetheless, as the Court previously explained,

“it remains [Pinkston’s] burden to ensure service on all

defendants is accomplished within 90 days from when the

complaint was filed.” (Doc. # 6 at 5); see also Pouyeh v.

Pub. Health Tr. of Jackson Health Sys., 718 F. App’x 786,

789-90 (11th Cir. 2017) (per curiam) (“We liberally construe

the filings of pro se litigants. Nevertheless, we still

require them to comply with procedural rules, like the rules

of service in Rule 4.” (citations omitted)). Specifically,

Pinkston is obligated to provide the current addresses for

each Defendant, so that the Marshals can effect service of

process. See Smith v. Belle, 321 F. App’x 838, 845 (11th Cir.

2009) (per curiam) (affirming dismissal of pro se plaintiff’s

claims after failing to comply with court order to provide

current address for defendant who Marshals were unable to

serve).

      Pinkston     also   argues    service      is      proper    on    all

Defendants,      including   Battistini,       because     they    are   all

represented by the same lawyer. (Doc. # 15 at 2). According

to   Pinkston,    Defendants’   attorney       “was   notified     via   the

[Court’s] electronic filing system of the return of the


                                    5
Complaint and Summons and all Defendants were thusly served

in this manner as well.” (Id.). However, it does not appear

that Battistini has appointed his attorney as his agent for

service of process. See Durbin Paper Stock Co. v. Hossain, 97

F.R.D.    639,    639    (S.D.   Fla.    1982)     (“[A]     party    must   have

appointed his attorney as his agent for service of process

before personal jurisdiction is obtained over the party by

service on his attorney.”). Moreover, service of process is

not   effected     on    Battistini’s       attorney    merely       because   he

received notice of service upon his clients via the Court’s

filing system. See Albra v. Advan, Inc., 490 F.3d 826, 829

(11th Cir. 2007) (per curiam) (“A defendant’s actual notice

is not sufficient to cure defectively executed service.”).

      Finally,      Pinkston     avers      that   “[t]he     act     of   filing

several motions on [Battistini’s] behalf waives the argument

that Defendant Battistini does not have knowledge of the

proceedings.” (Doc. # 15 at 3). However, only the instant

Motion    to     Quash   Service    of      Process    has    been    filed    on

Battistini’s behalf. And filing a motion that challenges

service     of    process    does    not      give    the     Court    personal

jurisdiction over Battistini. See Baragona v. Kuwait Gulf

Link Transp. Co., 594 F.3d 852, 854 (11th Cir. 2010) (“A

defendant      normally     only    waives     a     personal    jurisdiction


                                        6
defense if he or she has entered an appearance or was involved

in overt wrongdoing to deceive the court and avoid service of

process.”).

      In sum, Pinkston has not established that service was

properly     perfected     on    Battistini.      Nonetheless,   although

Battistini      requests        dismissal    of     Pinkston’s    Amended

Complaint, (Doc. # 12 at 5), the Court declines to do so.

Instead, Pinkston is directed to provide a copy of the Amended

Complaint and a summons with Battistini’s correct address to

the Clerk by January 17, 2019. Thereafter, the United States

Marshals Service is directed to serve process upon Battistini

by February 19, 2019.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant Matthew Battistini’s Motion to Quash Service

      of   Process   and   Dismiss       Plaintiff’s   Amended   Verified

      Complaint (Doc. # 12) is GRANTED to the extent provided

      herein.

(2)   Plaintiff Rachel Pinkston is directed to complete and

      return a summons with Battistini’s correct address to

      the Clerk by January 17, 2019, whereupon the United

      States Marshals Service is directed to serve the summons

      and Amended Complaint upon Battistini.


                                     7
(3)   Service of process on Battistini must be perfected in

      accordance with Federal Rule of Civil Procedure 4 by

      February 19, 2019.

      DONE and ORDERED in Chambers, in Tampa, Florida, this

3rd day of January, 2019.




                             8
